UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6901



STEPHEN E. MCCLELLAND,

                                              Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. James E. Bradberry, Magistrate
Judge. (CA-01-105-2, CA-01-124-2, CA-01-225-2)


Submitted:   August 23, 2001              Decided:   September 5, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Stephen E. McClelland, Appellant Pro Se. Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stephen E. McClelland seeks to appeal the magistrate judge’s

order denying six non-dispositive motions filed in his action under

28 U.S.C.A. § 2254 (West 1994 & Supp. 2001).   We dismiss the appeal

for lack of jurisdiction because the order is not appealable. This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (1994), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).   The order here appealed is

neither a final order nor an appealable interlocutory or collateral

order.

     We deny a certificate of appealability and dismiss the appeal

as interlocutory. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




                                2